OPINION — AG — ** VACANCY ON A SCHOOL BOARD ** WHERE A VACANCY OCCURS ON A BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT, THE REMAINING FOUR MEMBERS HAVE THE EXCLUSIVE AUTHORITY TO FILL THE VACANCY, AND THAT THERE IS NO OTHER LEGAL METHOD TO FILL THE VACANCY WHERE THE REMAINING FOUR MEMBERS ARE DIVIDED AS TO WHO SHOULD BE APPOINTED TO THE VACANT POSITION. IF SAID REMAINING FOUR MEMBERS, OR A MAJORITY THEREOF, DO NOT REACH AN AGREEMENT AS TO FIFTH MEMBER, IT IS BELIEVED THAT A COURT ACTION IS THE ONLY POSSIBLE WAY TO HAVE THE VACANT POSITION FILLED. (APPOINTMENT, DISAGREEMENT) CITE: 70 Ohio St. 4-14 [70-4-14], OPINION NO. SEPTEMBER 21, 1937 — ECKLER (J. H. JOHNSON)